Citation Nr: 1633248	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-12 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected patella-femoral syndrome of the right knee.

2. Entitlement to an increased rating for patella-femoral syndrome of the right knee, evaluated as noncompensable from January 26, 2009 to March 13, 2013, and as 10 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1977 to November 1980, and October 1983 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for entitlement to service connection for a left knee disability and assigned a noncompensable rating for a right knee disability. A subsequent April 2013 rating decision awarded the Veteran a 10 percent rating for his right knee disability, effective March 14, 2013. In a decision of June 2015, the Board remanded the claim for service connection for a left knee disorder.  The Board also declined to assign an increased rating for the Veteran's right knee disability in June 2015. However, in March 2016, the United States Court of Appeals for Veterans Claims (CAVC) vacated the Board's June 2015 decision and remanded the claim back to the Board for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

As noted, there are two claims that have been appealed to the Board: (1) Entitlement to service connection for a left knee disability, to include as secondary to the Veteran's  service-connected patella-femoral syndrome of the right knee; and (2) entitlement to an increased disability rating for service-connected patella-femoral syndrome of the right knee, rated as noncompensable from January 26, 2009 to March 13, 2013, and as 10 percent disabling thereafter.

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.  

With regard to the Veteran's left knee claim, this issue was first remanded by the Board in June 2015. At that time, the Board found that a March 2013 VA knee and lower leg examination was inadequate for the purpose of adjudicating the claim, as the examiner did not address the matter of aggravation or the Veteran's reports of ongoing knee pain since service. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)). As such, the RO was instructed to obtain an addendum opinion, after which the claim was to be readjudicated. 

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the requested addendum opinion has been neither requested nor obtained. As such, an additional remand is required at this time such that the requisite development may be undertaken in accordance with the June 2015 remand directives. 

The March 2013 exam is further inadequate for the purpose of adjudicating the Veteran's right knee claim. During examination and in additional lay statements of record, the Veteran reported functional impairment and limitation of motion due to his right knee pain. Although the examiner noted that the Veteran experienced less movement than normal and pain on movement in the right knee, the examiner did not address the impact of these symptoms on the Veteran's functional ability during flare-ups or upon repetitive use, or provide the degree of additional loss of motion due to pain on use or during flare-ups. See Deluca v. Brown, 8 Vet. App. 202, 206   (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 33  (2011). As such, a remand is required such that a VA examiner may adequately address the Veteran's functional impairment due to his right knee pain, and to provide sufficient evidence for an adequate evaluation of the Veteran's current condition. See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In addition, the examination must comply with standards discussed in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from January 2013 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Thereafter, provide the Veteran with a new VA knee and lower leg examination. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In assessing the Veteran's left knee disability, the examiner should explicitly address: 

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's left knee disability began in service, was caused by service, or is otherwise related to service? In making this determination, the examiner should specifically address the Veteran's reports of ongoing left knee pain existing since service. 

b. Is it at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was caused or aggravated by the Veteran's service-connected patella-femoral syndrome of the right knee?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

In assessing the Veteran's right knee disability, the examiner should explicitly address:

a. The current nature and severity of the Veteran's patella-femoral syndrome. Any medically indicated special tests should be accomplished. All manifestations related to the Veteran's service-connected right knee disability must be addressed in accordance with VA rating criteria, including any additional functional limitation caused by pain, weakness, fatigue, lack of endurance, incoordination, or other symptoms. In doing so, the examiner should specifically address the Veteran's functional ability during flare-ups or upon repetitive use, and provide the degree of additional loss of motion due to pain on use or during flare-ups, if possible. The examination should  include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Thereafter, the RO should readjudicate the issues on appeal. If any benefit sought remains denied, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




